Case 1:12-cv-01466-ALC Document 60

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    
  

Filed 08/26/19 Page1.o
TRI
Oe FiteD COUSS

AUG 26 2a19

OP

    

DS
at cco ace ee ie eee eee Te an! xX S. D. OF NN:
[SEALED] :
12 Civ. 1466 (ALC)
Plaintiffs,
-against- UNDER SEAL
[SEALED],
Defendants.
ek eo eo en te ee ht ee ee ee xX
ORDER . 9-22-15

Upon consideration of the letter application, dated September 21, 2015, submitted

by counsel for the City of New York (the “City”), it is hereby ORDERED that:

l. The application is GRANTED.

2 The seal imposed by this Court on the file in this action, by an Order dated

March 1, 2012, is hereby lifted to the limited extent of (i) permitting the City and Defendants

Siemens AG, Siemens Corporation, Siemens Industry, and Siemens Electrical, LLC (sued herein

as Siemens Schlesinger Electric, LLC) (all such defendants collectively referred to as

“Siemens”) to disclose the existence of this action to Peter H. Woodin, Esq., and (ii) allowing the

City to disclose to Siemens a copy of this Order.

3. The City shall serve a copy of this Order upon the Relator, the State of

New York, and the United States within ten (10) business days of its receipt of this Order.

New York, New York
September 22 , 2015

HONORABLE ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 
